DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Line 11 reading “the first chamber” should read the first pressure chamber--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aalders et al. (USPGPub 2017/0072119) in view of Drew et al. (USPN 6,581,594).

Re Claim 1, Aalders discloses an expression kit (60) (Aalders Fig. 4) fora breast pump device (2) for extracting breast milk from a human breast, the expression kit (60) comprising a breast pump body (61) having a first pressure chamber (11), a second pressure chamber (21), 
	In addition, the solid sheet being of continuous construction is being found obvious wherein the use of a one-piece construction instead of a multi-part construction would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Aalders does not disclose the membrane being provided with cut holes. Drew discloses membranes for use in medical devices wherein the membrane (22) has cut holes wherein cut holes may be tapered through their internal bore wherein when the smaller end of 

Re Claim 2, Aalders in view of Drew disclose all of the limitations of Claim 1. Aalders discloses wherein the membrane portion (50) is arranged in the breast pump body (61) as an integral part thereof (Aalders ¶ 0075 - fixed construction). In addition, the membrane being integral to the breast pump body is being found obvious wherein the use of a one-piece construction instead of a multi-part construction would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

Re Claim 3, Aalders in view of Drew disclose all of the limitations of Claim 1. Aalders discloses wherein the membrane portion (50) is located in the breast pump body (61) as a wall portion of the breast pump body (Aalders ¶ 0075 - fixed construction; Figs. 4 and 5).

Re Claim 4, Aalders in view of Drew disclose all of the limitations of Claim 1. Aalders discloses wherein the membrane portion (50) and a portion of the breast pump body (61) directly surrounding the membrane portion (50) constitute one single, continuous piece (Aalders ¶ 0075 - fixed construction; Figs. 4 and 5). In addition, the membrane being integral to the breast pump body is being found obvious wherein the use of a one-piece construction instead of a multi-part construction would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

Re Claim 5, Aalders in view of Drew disclose all of the limitations of Claim 1. Aalders discloses wherein the membrane portion (50) is welded to surrounding material of the breast pump body (61) (Aalders ¶ 0030 - ultrasonic welding).

Re Claim 6, Aalders in view of Drew disclose all of the limitations of Claim 1. Aalders discloses wherein the entire breast pump body (61) is made of one single plastic material (Aalders ¶ 0093 - wherein assembly 60 is fabricated from silicone). In addition, the entire breast pump body being of continuous construction is being found obvious wherein the use of a one-piece construction instead of a multi-part construction would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

Re Claim 7, Aalders in view of Drew disclose all of the limitations of Claim 1. Aalders fails to disclose wherein the cut holes of the membrane portion are laser cut holes. Drew discloses its membrane (22) having laser cut holes wherein the laser cut holes may be tapered through 
	Furthermore, under KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. In the present case, one of ordinary skill in the art before the effective filing date of the present invention would have recognized that using laser energy to cut holes in the membrane portion would have resulted in an improvement in the membrane portion.

Re Claim 9, Aalders in view of Drew disclose all of the limitations of Claim 1. Aalders fails to disclose wherein the cut holes of the membrane portion are tapered along at least a portion of a length thereof. Drew discloses its membrane (22) having holes wherein the holes may be tapered through their internal bore wherein when the smaller end of the membrane hole openings are located on the atmosphere side, the opportunity for blockage occurring by the insertion of particulate matter is minimized (Drew Col. 4 Lines 35-52). Therefore, it would have 

Re Claim 13, Aalders in view of Drew disclose all of the limitations of Claim 1. Aalders discloses wherein the first pressure chamber (11) is configured for receipt and airtight accommodation of a connector (31) of a pressure unit (30) (Aalders Fig. 1; ¶ 0066-0068).

Re Claim 15, Aalders discloses a breast pump device (2) (Aalders Fig. 4) for extracting breast milk from at least one human breast, the breast pump device (2) comprising at least one expression kit (60) according to Claim 1, and a pressure unit (30) for generating a pressure in the first pressure chamber (11) of the breast pump body (61) of the expression (60) (Aalders ¶ 0066-0068). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aalders et al. (USPGPub 2017/0072119) in view of Drew et al. (USPN 6,581,594) as applied to Claim 1 above, and further in view of Keaney et al. (USPGPub 2018/0043084).

Re Claim 8, Aalders in view of Drew disclose all of the limitations of Claim 1. Aalders in view of Drew do not disclose wherein the holes of the membrane portion have a diameter in a Perricone v. Medicis Pharmaceutical Corp., 77 USPQ 1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of 8 µm substantially overlaps and thus anticipates the claimed range of 5-60 µm.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aalders et al. (USPGPub 2017/0072119) in view of Drew et al. (USPN 6,581,594) as applied to Claim 1 above, and further in view of Johansen (USPGPub 2012/0240935).

Re Claim 10, Aalders in view of Drew disclose all of the limitations of Claim 1. Aalders in view of Drew do not disclose wherein the membrane portion comprises a material having a surface tension in a range of 0.015 N/m to 0.035 N/m. Johansen discloses a facial breathing mask (Johansen Fig. 1) comprising a hydrophobic air permeable membrane having a surface tension of about 0.035 N/m (Johansen ¶ 0021). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 77 USPQ 1321, 1327 (Fed. Cir. 2005) (anticipation found even where prior art range was not Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of about 0.035 N/m substantially overlaps and thus anticipates the claimed range of 0.015 N/m to 0.035 N/m.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aalders et al. (USPGPub 2017/0072119) in view of Drew et al. (USPN 6,581,594) as applied to Claim 1 above, and further in view of Alvarez et al. (USPGPub 2018/0154055).

Re Claim 11, Aalders in view of Drew disclose all of the limitations of Claim 1. Aalders in view of Drew do not disclose wherein the membrane portion comprises a transparent material. Alvarez discloses a breast pump (Alvarez Figs. 2-3B) comprising a membrane (204) wherein the membrane is constructed from materials that are optically clear or transparent, or sufficiently translucent, such that the position of the nipple inserted into the breast interface is visible to the user (Alvarez ¶ 0069). Therefore, it would have been obvious to one of ordinary skill in the art of medical device membranes before the effective filing date of the present invention to have configured the membrane of Aalders in view of Drew to comprise a transparent material as disclosed by Alvarez to aid a user in nipple placement during breast pump use.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aalders et al. (USPGPub 2017/0072119) in view of Drew et al. (USPN 6,581,594) as applied to Claim 1 above, and further in view of Reedet al. (USPN 6,267,926).

Re Claim 12, Aalders in view of Drew disclose all of the limitations of Claim 1. Aalders in view of Drew do not disclose wherein the membrane portion comprises polymethylpentene (PMP). Reed discloses a membrane portion (64) comprising polymethylpentene (PMP) (Reed Claim 3; Col. 4 Lines 59- 62). Examiner notes that the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA1960). Therefore, it would have been obvious to one of ordinary skill in the art of medical device membranes before the effective filing date of the claimed invention to have configured the membrane portion of Aalders in view of Drew to be polymethylpentene (PMP), as disclosed by Reed where the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art.

Response to Arguments
Applicant’s arguments filed 10/11/2021 with respect to claim objections and 112 indefinite rejections have been fully considered and are persuasive. Examiner thanks applicant for amending the claims. All previous claim objections and 112 indefinite rejections have been withdrawn. 

Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. Applicant’s arguments begin on Page 8 of the response. In the second full paragraph of Page 8, applicant argues the “porous membrane of Aalders is positioned on a topside of the breast pump body oblique or perpendicular to the breast receiving funnel.  
	Applicant next argues:
In contrast, the claimed invention includes the membrane portion positioned in a manner that it separates the first pressure chamber from the milk path in the second pressure chamber. The location of the Aalders membrane does not separate a pressure chamber from milk path, as it is not located along the milk path at all, rather creating the “labyrinth” feature.
This argument does not follow where Aalders membrane placement would be hygienically beneficial. Aalders specifically recites at paragraph 0070 that “[t]he breathable membrane 50 is gas-permeable and liquid-impermeable and separates the first pressure chamber 11 from the milk path 23 in the second pressure chamber 21”. Furthermore, in applicant’s device, milk does not flow to the back of the breast pump, it flows down into the collection container due to gravity. The device of Aalders functions in the exact same way as applicant’s device in meeting the limitation “such that the membrane portion separates the first pressure chamber from the milk path in the second pressure chamber for preventing leakage of human breast milk from the second pressure chamber to the first pressure chamber.” 


Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, applicant’s arguments regarding Claim 7 and Aalders not teaching cut holes in the membrane are moot where Aalders or any other mentioned prior art is not relied upon to teach this limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. ‘

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/14/2022